Order, as resettled, unanimously modified by striking out the last two paragraphs thereof, and providing in lieu thereof as follows:— Ordered that the motion of the defendant-appellant to dismiss the Second cause of action alleged against him in the complaint be and the same hereby is granted upon the ground that the said cause of action didnot accrue within the time limited by law for the commencement of an action thereon, and that the *953receiver has no capacity to sue on the cause of action arising out of section 278, subdivision 1, paragraph a, of the Debtor and Creditor Law. — And as so modified affirmed, with ten dollars costs and disbursements to the defendant-appellant against the plaintiff-appellant. No opinion. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ. [See 168 Misc. 494.]